— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered November 3, 1986, convicting him of criminal possession of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court did not abuse its discretion by denying without a hearing the defendant’s written pro se motion to withdraw his plea prior to sentencing (see, CPL 220.60 [3]; People v Ramos, 63 NY2d 640; People v Harris, 61 NY2d 9; People v Pettway, 140 AD2d 721; People v Melendez, 135 AD2d 660, lv denied 70 NY2d 1008). The court gave the defendant ample opportunity to advance his contentions in support of his application to withdraw the plea and rendered a written decision thereon. Moreover, neither the statements by the defendant nor his counsel made immediately prior to the imposition of the sentence warranted vacatur of the plea (see, *594People v Melendez, supra). Any claims based upon matter dehors the record should be raised in a posttrial application (see, People v Ramos, supra). Mollen, P. J., Lawrence, Eiber, Sullivan and Balletta, JJ., concur.